Brown v T-L Marketplace, LLC (2019 NY Slip Op 00748)





Brown v T-L Marketplace, LLC


2019 NY Slip Op 00748


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1107 CA 18-00430

[*1]LINDA BROWN AND WAYNE BROWN, PLAINTIFFS-RESPONDENTS,
vT-L MARKETPLACE, LLC, DEFENDANT-APPELLANT. 


MAURO LILLING NAPARTY LLP, WOODBURY (ANTHONY F. DESTEFANO OF COUNSEL), FOR DEFENDANT-APPELLANT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (BRITTANY L. HANNAH OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered December 5, 2017. The order denied the motion of defendant for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 16, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court